Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 5330064).
Regarding Claim 1, Hall teaches a wheel unit for fitness equipment, comprising:                       a frame 50 having a base 66,68 and two extensions 58, the two extensions extending from a first end face of the base 66,68, a room formed between the two extensions and the first end face of the base 66,68, the base including a passage (Refer to annotated Fig. 2 below) defined transversely through two outside surfaces 54 of the base, the two outside surfaces 54located opposite to each other, the first end face facing a direction that is different from a direction that each of the two outside surfaces faces; 
    PNG
    media_image1.png
    514
    406
    media_image1.png
    Greyscale
                       a wheel 62 pivotably connected between the two extensions 58 and partially protruding beyond the room, and a first bolt 74 extending through the passage and being adapted to be connected to a fitness equipment (Refer to Figs. 1-4..The Office takes the position that the limitation of “adapted to be connected to a fitness equipment” is intended use and that the wheel unit of Hall is capable of being attached to a similar rack frame of a fitness equipment).
Regarding Claim 4, Hall continues to teach wherein two shoulders are formed between the outside surfaces of the base 68 and the two extensions 58 (Refer to annotated Fig. 2 below).
    PNG
    media_image2.png
    435
    359
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 5330064).
Regarding Claim 3, Hall teaches wherein a first imaginary plane extends along the top face of the base, an angle is formed between the first imaginary plane and the two extensions 58 (Refer to annotated Fig. 1 below). Hall fails to teach wherein the angle is 8 degrees, however, Hall does not provide criticality to the 8 degrees over other angles. And therefore, the Office takes the position that the 8 degrees is a matter of obvious design choice lacking criticality over other angles such as that shown by Hall since such angles would still allow the extensions of Hall to maintain a wheel and hold the frame upright, and it would have been obvious to modify the angle of Hall to be 8 degrees or any suitable known in the art to produce the such expected results and therefore such angle degree does not patentably distinguish the invention over prior arts. Refer to MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Hall and Cook (US 8978202) are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole being wheel unit for fitness equipment, comprising: a frame having a base and two extensions, the two extensions extending from a first end face of the base, a room formed between the two 5extensions and the first end face of the base, the base including a passage defined transversely through two outside surfaces of the base, the two outside surfaces located opposite to each other, the first end face facing a direction that is different from a direction that each of the two outside surfaces faces; 10a wheel pivotably connected between the two extensions and partially protruding beyond the room, and a first bolt extending through the passage and being adapted to be connected to a fitness equipment; and wherein the base includes a threaded hole defined inclinedly relative to an axis of the base, the threaded hole extends through a top face and a second end face of the base, a second bolt is threadedly connected to the threaded hole, an end of the second bolt extends beyond the second end face and is adapted to contact the fitness equipment.                   Hall fails to teach wherein the base includes a threaded hole defined inclinedly relative to an axis of the base, the threaded hole extends through a top face and a second end face of the base, a second bolt is threadedly connected to the threaded hole, an end of the second bolt extends beyond the second end face and is adapted to contact the fitness equipment, and Cook fails to teach the base including a passage defined transversely through two outside surfaces of the base, the two outside surfaces located opposite to each other, the first end face facing a direction that is different from a direction that each of the two outside surfaces faces; and a first bolt extending through the passage and being adapted to be connected to a fitness equipment. It would not have been obvious to modify the base of Hall since there is a pivoting bolt extended through a second face end of the base or modify the passage of Cook since the leg of Cook does not provide for a bolt to extend through the passage between both outside surfaces faces but rather desired two bolts for each passage. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784